Citation Nr: 0114884	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  97-34 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for an upper back 
disorder.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by a skin rash.  

5.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches. 

6.  Entitlement to service connection for an undiagnosed 
illness manifested by muscle and joint pain.

7.  Entitlement to service connection for an undiagnosed 
illness manifested by shortness of breath.

8.  Entitlement to service connection for an undiagnosed 
illness manifested by an upper respiratory disorder

9.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss and lack of concentration.

10.  Entitlement to an increased rating for status post 
myocardial infarction currently rated as 30 percent 
disabling.

11.  Entitlement to an increased rating for a deviated nasal 
septum currently rated as zero percent disabling.

12.  Entitlement to an increased rating for sleep apnea 
currently rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
December 1969 and from April 1980 to December 1995.  He also 
had various periods of active duty for training and inactive 
duty training between 1970 and 1980.  His DD Form 214 shows 
that he was awarded a Kuwait Liberation Medal and that he 
served from August 1990 to December 1995 in support of 
Operation Desert Shield/Storm and that he served in the area 
of responsibility of Operation Desert Shield/Storm.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision the RO denied service connection 
for a skin disorder manifested by lesions (actinic 
keratitis), malaria and an upper back disorder.  It also 
denied service connection for an undiagnosed illness 
manifested by a skin rash, headaches, joint pain, muscle 
pain, shortness of breath, an upper respiratory disorder and 
memory loss and lack of concentration.  Service connection 
was granted for residuals of a myocardial infarction rated as 
30 percent disabling, a deviated nasal septum rated as zero 
percent disabling and sleep apnea rated as zero percent 
disabling.  The veteran disagreed with each of those actions.  

Additionally, the Board notes that the RO granted service 
connection for residuals of a fracture of the right patella 
rated as 10 percent disabling and for ligamentous laxity of 
the left knee rated as 10 percent disabling.  Although the 
veteran did not raise the issue of entitlement to an 
increased rating for his knees on his notice of disagreement, 
his testimony at a hearing before a hearing officer at the RO 
in April 1998 indicates a desire to appeal those ratings.  
Those issues have not been developed or certified on appeal.  
They are referred to the RO for further action as necessary 
to include issuance of a statement of the case.



FINDINGS OF FACT

1.  The evidentiary record in this case is complete and that 
there is no reasonable possibility that additional assistance 
to the veteran in gathering evidence would aid in 
substantiating his claim.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

3.  The veteran does not have present manifestations of a 
skin rash.

4.  An upper back disorder is not shown to have had its onset 
during the veteran's military service.

5.  The evidence of record does not show that the veteran's 
claimed headaches are related to service.  The veteran's 
symptoms have been attributed to diagnosed disorders. 

6.  The evidence of record does not show that the veteran's 
claimed muscle and joint pain is related to service.  His 
symptoms have not been confirmed objectively. 

7.  The veteran does not have present manifestations of 
shortness of breath or an upper respiratory disorder.

8.  The evidence of record does not show that the veteran's 
claimed memory disturbance is related to service.  The 
veteran's symptoms have been attributed to a diagnosed 
disorder (sleep apnea).

9.  The veteran does not have lack of concentration.

10.  The veteran has sleep apnea manifested by awakening 
several times a night and day time sleepiness, without need 
for a breathing assistance device.


CONCLUSIONS OF LAW

1.  The veteran does not have a skin rash which was incurred 
in or aggravated during service or which resulted from an 
undiagnosed illness associated with service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(b), 3.317 (2000).

2.  The veteran does not have an upper back disorder which 
was incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(b) (2000).

3.  The veteran does not have headaches which were incurred 
in or aggravated during service or which resulted from an 
undiagnosed illness associated with service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(b), 3.317 (2000).

4.  The veteran does not have muscle and joint pain which was 
incurred in or aggravated during service or which resulted 
from an undiagnosed illness associated with service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(b), 3.317 (2000).

5.  The veteran does not have shortness of breath or an upper 
respiratory disorder which was incurred in or aggravated 
during service or which resulted from an undiagnosed illness 
associated with service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
1131, 1117 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(b), 
3.317 (2000).

6.  The veteran does not have memory loss or lack of 
concentration which was incurred in or aggravated during 
service or which resulted from an undiagnosed illness 
associated with service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
1131, 1117 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(b), 
3.317 (2000).

7.  The criteria for a 30 percent rating, but no more for 
sleep apnea are met.  38 U.S.C.A. § 1155(West 1991); 
38 C.F.R. § 4.97 Code 6847 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is aware of the recent change in the law in which 
Congress amended 38 U.S.C.A. § 5107 (and amended or added 
other relevant provisions) to clarify VA's duty assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination when such examination 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107).  The Board finds that, 
with regard to all issues in this case not addressed in the 
Remand section below, the evidentiary record in this case is 
complete and that there is no reasonable possibility that 
additional assistance to the veteran in gathering evidence 
would aid in substantiating his claim.  The statement of the 
case and supplemental statements of the case provided to the 
veteran and his representative provided notice of the 
evidence needed to substantiate his claim.  When the veteran 
testified before the Board in January 2001, the veteran and 
his representative were given notice of the evidence needed 
to substantiate his claim.  The duty to suggest evidence was 
met at the time of the hearing pursuant to 38 C.F.R. § 3.103 
(2000).  The appellant was afforded an additional period of 
30 days to submit evidence.  The RO made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran and it appears that all evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder.  Service medical records 
were obtained and associated with the claims folder.  
Multiple VA examinations were conducted and the reports are 
in the claims folder.  Hearings were conducted before the RO 
and the Board and transcripts were associated with the claims 
folder.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(b) 
(2000).  Present disability resulting from disease or injury 
in service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that to establish service connection for a disability, there 
must be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(b) (2000); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995). 38 U.S.C.A. § 1110 (West 1991).  
The Board recognizes that these decisions of the Court 
involved the concept of a well-grounded claim which was 
eliminated by the VCAA, but the principles annunciated 
therein apply as well to the standard of proof required to 
establish service connection.

Skin Disorder

Service medical records reveal that in December 1985 the 
veteran was seen complaining of recurrent boils and cysts.  
Examination revealed erythematous papules and nodules of the 
axilla and groin.  The diagnosis was hidradenitis.  He was 
also treated for a rash in the groin area in 1978.  No skin 
disorder was shown on medical examination in April 1995 or on 
VA examination in April 1996.  The veteran has presented no 
further medical evidence of an active skin disorder since his 
separation from service.

As noted above, to establish service connection for a 
disability the evidence must show a current disability, 
incurrence or aggravation of a disease or injury in service 
and a nexus between the in-service injury or disease and the 
current disability.  In this case, the medical evidence does 
not show that the veteran has a skin rash.  He was treated 
for a rash on a few occasions during service, but those 
rashes cleared and there is no medical evidence of a skin 
rash at any time after service.  In the absence of current 
disability there is no basis for granting service connection 
for a skin rash on the basis of incurrence during service in 
this case.  Likewise, service connection for an undiagnosed 
illness manifested by a skin rash requires "objective 
indications of a chronic disability."  See below 38 U.S.C.A. 
§ 1117 (West Supp. 2000); 38 C.F.R. § 3.317 (2000).

Upper Back

Service medical records reveal no evidence of complaints or 
findings of an upper back disorder and none was shown on 
comprehensive medical examination in April 1995 or on VA 
examination in April 1996.  At his April 1998 hearing he 
testified that he had a burning sensation across his 
shoulders and at his October 2000 hearing he described a 
burning sensation in his upper back and continuing pain in 
his elbows, shoulders and upper back.  However he did not 
give any indication as to how the pain might be related to 
incurrence or aggravation of a disease or injury in service 
or provide evidence of a nexus between any such in-service 
injury or disease and his current complaints.  

In Wood v. Derwinski, 1 Vet.App. 190 (1991) the Court held 
that the duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood at 193.  
In this case, the RO has done all that could be done based on 
the information supplied by the veteran.  The record does not 
provide a basis for finding that the veteran has an upper 
back disability which had its origin in service.

Disabilities Claimed to Result from an Undiagnosed Illness

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:
(1)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; and (ii)
	by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.
(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification. 
(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 
(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 
(5)	A disability referred to in this section shall be 
considered service- connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

(c)	Compensation shall not be paid under this section: (1)
	if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or (2)	if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3)	if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 

(d)	For purposes of this section: (1)	the term "Persian 
Gulf veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2)	the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317 (2000).

In May 1999 the VA General Counsel issued an opinion 
concerning the nature of proof needed to establish a claim 
for compensation for disability due to undiagnosed illness.  
Although that opinion was issued in the context of answering 
a question concerning a well-grounded claim and the concept 
of well-grounded claim was removed from the law by enactment 
of the above cited VCAA, the description of the nature of 
evidence needed to establish a claim for compensation for 
disability due to undiagnosed illness contained therein is 
still valid since it was based on an analysis of the 
underlying law and regulations concerning entitlement to VA 
benefits for disability due to undiagnosed illness.  An 
examination of the factors set forth by the General Counsel 
in that opinion follows.

A claim for compensation under 38 U.S.C. § 1117(a) and 
38 C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission of some evidence of:  (1) 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  VAOPGCPREC 4-99 (May 
3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish entitlement as to each of these 
elements may depend upon the nature and circumstances of the 
particular claim.  Medical evidence would ordinarily be 
required to satisfy the fourth element, although lay evidence 
may be sufficient in cases where the nexus between the 
chronic disability and the undiagnosed illness is capable of 
lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish entitlement.  With respect to the third element, 
a veteran's own testimony may be considered sufficient 
evidence of objective indications of chronic disability, if 
the testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran was awarded a Kuwait Liberation 
Medal and that he served from August 1990 to December 1995 in 
support of Operation Desert Shield/Storm and that he served 
in the area of responsibility of Operation Desert 
Shield/Storm Southwest.  Based on this evidence and for 
purposes of analysis under 38 C.F.R. § 3.317 (2000), the 
Board finds that the veteran had active military service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

Headaches 

During service the veteran was occasionally treated for 
complaints of headaches.  The symptoms were once, in 1973, 
associated with exposure to hydraulic fluids, but were 
usually associated with sinusitis.  

On VA examination in April 1996 the veteran complained of 
headaches which he associated with his sinuses.  He reported 
that his headaches began about 20 years earlier and were 
usually bifrontal and sometimes radiated up his neck.  The 
headaches were associated with photophobia.  The headaches 
occurred one to three times per week, usually lasted all day 
and sometimes resolved with sleep.  There was no associated 
nausea, vomiting or sonophobia.  He described the headaches 
as a pressure sensation which was retro-orbital or in the 
frontal sinus area.  Neurological examination did not reveal 
any abnormality.  The diagnosis was muscle 
contraction/tension headaches, by history.

On VA examination in August 1997 the veteran reported that 
his headaches were infrequent compared with what they had 
been in the past.  At his April 1998 hearing the veteran 
reported that he had headaches two or three times a week 
lasting two or three hours.

The veteran has established service connection for a deviated 
nasal septum with chronic nasal congestion.  To the extent 
that his headaches are associated with a disorder of the nose 
or sinuses they constitute a symptom to be considered in 
assigning a disability rating for that disorder rather than a 
separate ratable entity.  In April 1996 the veteran's 
headaches were diagnosed as muscle contraction/tension 
headaches.  Whether either or both types the headaches are 
attributable to known clinical diagnoses and, as such, 
service connection cannot be granted for headaches as 
resulting from an undiagnosed condition.  Accordingly, the 
Board finds no basis for granting service connection for 
disability resulting from undiagnosed illness resulting 
headaches in this case.

Muscle and Joint Pain

The veteran has complained of lower and upper back pain and 
joint pain, particularly in the knees and elbows.  He has 
been granted service connection for mechanical low back pain, 
post operative residuals of a right knee injury, ligamentous 
laxity of the left knee and residuals of a fracture of the 
right foot.   On VA examination in April 1996 he complained 
only of pain in the knee and low back.  In correspondence and 
at hearings he has complained of pain in the shoulders. upper 
back and elbows, but there is no medical evidence of 
objective signs or symptoms relating to muscle or joint pain 
other than those involving the specific joints for which 
service connection for diagnosed disorders has already been 
established.  Any disability attributable to a specific 
injury or disease process could not be considered to be an 
undiagnosed illness, and, therefore could not be service 
connected as such.  The evidence does not show manifestation 
of one or more signs or symptoms of undiagnosed illness or 
objective indications of chronic disability with regard to 
muscle and joint pain other than those involving the knees 
and right foot.  Accordingly, the Board finds no basis for 
granting service connection for disability resulting from 
undiagnosed illness resulting in muscle and joint pain in 
this case.

Shortness of Breath and Upper Respiratory Disorder

Service medical records reveal that the veteran was treated 
on several occasions during service for upper respiratory 
infections and bronchitis.  On his initial application for VA 
compensation benefits the veteran reported that he had upper 
respiratory infections, pleurisy and pneumonia in 1971.  On 
VA examination in April 1996 the veteran reported that he had 
had pneumonia several times in the past and was not 
hospitalized, but was treated with antibiotics.  He reported 
that the last episode was two years earlier when he developed 
pleurisy with pneumonia.  He complained of shortness of 
breath and dyspnea on exertion.  Examination revealed that 
the lungs were clear.  The diagnosis was history of pneumonia 
and pleurisy, currently inactive.  

In August 1997 a VA examination, to include pulmonary 
function studies, was ordered and it was noted that the 
veteran had shortness of breath and chronic fatigue.  On 
examination pulmonary function studies were reported to be 
normal and the veteran stated that he did not have episodes 
of shortness of breath or chronic fatigue.  The chest was 
clear.

The evidence does not show manifestation of one or more signs 
or symptoms of undiagnosed illness or objective indications 
of chronic disability with regard to shortness of breath or 
an upper respiratory disorder.  Accordingly, the Board finds 
no basis for granting service connection for disability 
resulting from undiagnosed illness resulting in muscle and 
joint pain in this case.  Additionally, the various 
respiratory illnesses for which the veteran was treated in 
service were acute and transitory and left no residual 
disability.

Memory Loss and Lack of Concentration

Service medical records reveal no evidence of complaints or 
findings of memory loss or lack of concentration.  On VA 
examination in April 1996 the veteran complained of decreased 
memory.  He stated that he had to write things down in order 
to remember them.  Examination revealed that he was alert and 
oriented.  He remembered three out of three items after five 
minutes.  In a letter dated in May 1996 the veteran reported 
memory loss and general lack of mental acuity or alertness.  

On VA examination in August 1997 the veteran complained of 
some difficulty with concentration.  Examination revealed 
that the veteran's immediate, recent and remote memory was 
intact.  Concentration was intact.  Psychiatric diagnosis was 
none.  The veteran underwent extensive psychological testing 
in October 1997.  Evaluation of that testing revealed a mild 
deficit in memory for unstructured verbal items.  His memory 
improved significantly for more structured or familiar items, 
suggesting that effort might be a factor in his poorer 
performance.  Other cognitive domains tested including 
attention, visuospatial skills, language, problem solving and 
motor skills were within the average to superior range.  The 
examiner reported that the veteran's mild memory disturbance 
was not unlike that described in patients suffering from 
sleep apnea.  The examiner concluded that the veteran's mild 
memory problem was probably related to his sleep apnea.  The 
diagnosis was cognitive disorder, not otherwise specified.  

The medical evidence shows only that the veteran has a mild 
memory disturbance.  Since his memory loss was attributed to 
his sleep apnea by the VA examiner it is attributable to a 
known clinical diagnosis.  Therefore, service connection 
cannot be granted for memory loss as resulting from an 
undiagnosed illness.  Lack of concentration is not shown by 
the medical evidence and, accordingly, service connection 
cannot be granted for that alleged disorder.

Rating of Service Connected Sleep apnea

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Although the 
regulations require, in evaluating a given disability, that 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2000); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Service medical records reveal that in 1994 the veteran was 
found to have sleep apnea.  Sleep studies in August 1994 were 
interpreted as abnormal and compatible with obstructive sleep 
apnea.  Polysomnogram in September 1994 was interpreted as 
abnormal and compatible with obstructive sleep apnea.  It was 
reported that during the study the veteran experienced 32 
obstructive apneas and 54 hypopneas.  The longest event was 
31 seconds.  In March 1995 the assessment was very mild sleep 
apnea, clinically insignificant.  On VA examination in April 
1996 the veteran complained of constant fatigue.  He stated 
that he had severe daytime somnolence and did not sleep well 
at night.  He stated that he snored severely and his wife 
would not sleep in the same room with him.  He reported that 
he had a sleep study in 1994 which showed moderate sleep 
apnea.  History of positive sleep study as well as 
symptomatic obstructive sleep apnea was diagnosed.  

At his hearing in November 2000 the veteran stated that his 
sleep apnea caused him to wake up several times a night and 
that as a result he was tired in the morning.  He reported 
that he woke up gasping 2 or 3 times a night.  He indicated 
that while he was in service he was considered for surgery on 
his nasal septum or for an air breathing machine, but that he 
never followed up on that treatment because of his 
retirement.

The Rating Schedule provides a zero percent rating for sleep 
apnea where it is asymptomatic, but with documented sleep 
disorder breathing.  A 30 percent rating is provided where 
there is persistent day time hypersomnolence.  A 50 percent 
rating is provided where sleep apnea requires use of 
breathing assistance device such as continuous airway 
pressure (CPAP) machine.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97 Code 6847 (2000).

The veteran has sleep apnea which was documented by two sleep 
studies in service.  The report of the second study shows 
that the veteran was aroused several times due to apneas.  
Although his sleep apnea was later described as very mild, he 
has consistently complained of awakening several times a 
night and of day time sleepiness as a result.  Accordingly, 
the Board finds that the veteran's sleep apnea meets the 
criteria for a 30 percent rating under the above cited Rating 
Code.  Service medical records do reflect a recommendation 
for further testing of the veteran under continuous airway 
pressure which was never done, but there is no medical 
evidence suggesting that the veteran's sleep apnea is so 
severe as to require the use of a breathing assistance 
device.


ORDER

Entitlement to service connection for a skin disorder and an 
upper back disorder is denied.  Entitlement to service 
connection for skin rash, headaches, muscle and joint pain, 
shortness of breath, an upper respiratory disorder, memory 
loss and lack of concentration as chronic disabilities 
resulting from an undiagnosed illness is denied.  Entitlement 
to a 30 percent rating, but no more, for sleep apnea is 
granted subject to the governing regulations pertaining to 
the payment of monetary benefits.


REMAND

Malaria

In December 1979 it was reported that the veteran was taking 
malaria prophylaxis after ground time in Rhodesia.  He 
complained of increased flatulence, nausea and "hot 
flashes."  He reported a queasy felling and malaise, but no 
fever or chills.  The assessment was questionable early 
gastroenteritis with no symptoms of malaria.  On medical 
examination in April 1995 the veteran reported that he had 
malaria in 1971 and was treated by Dr. Richard Sloan at 
Hershey Medical Center.  At his hearing in November 2000 he 
asserted that he had malaria in service and that he had 
occasional recurrences since then.  He stated that he 
contracted malaria in Panama in the early 1970's.  He stated 
that he was treated at the Hershey Medical Center.  The 
record does not contain any records of treatment of the 
veteran at the Hershey Medical Center

Myocardial Infarction

The Board notes that the regulations pertaining to rating 
cardiovascular disabilities, which include myocardial 
infarction, were revised effective January 12, 1998.  The 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of VA 
(Secretary) to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, ratings 
based on the revised regulations may not be assigned prior to 
the effective date of the regulations.  Green v. Brown, 10 
Vet.App. 111, 119 (1997).

Accordingly, in order to properly rate the veteran's heart 
disorder, the VA must have competent medical evidence that 
indicates the severity of the veteran's service-connected 
disorder in terms consistent with both the new rating 
provisions and the old.  Review of the record reveals that no 
VA examination was conducted following the veteran's 
myocardial infarction.  Specifically noted in this regard is 
the lack of any evidence as to whether or not the veteran's 
heart disease precludes him from performing anything more 
than light manual labor as needed under the old rating 
criteria or a workload rating in metabolic equivalents (MET).  
Additionally, the Board is left without medical guidance as 
to whether or not the veteran has a history of substantiated 
repeated angina attacks.  Until the Board has the medical 
evidence depicting the severity of the veteran's heart 
condition in terms compatible with both the old and the new 
rating criteria, the Board is not able to rate the condition. 
Therefore, the case must be remanded for a new VA heart 
examination.

The examining physician should be given copies of both the 
old and the new diagnostic criteria used in evaluating the 
veteran's heart disease so that the medical findings may be 
reported in a manner consistent with the rating criteria 
noted below.  Additionally, the examiner should be asked to 
comment as to the presence or absence of each symptom and 
finding required under both the new and the old rating 
criteria for ratings from zero to 100 percent, and, where 
present, comment on the frequency and/or severity of each 
symptom and finding. Note, however, that the examiner must 
not assign a percentage rating.

The Board notes that prior to January 12, 1998, infarction of 
the myocardium was rated as arteriosclerotic heart disease.  
See 38 C.F.R. § 4.104, Diagnostic Code 7006 (1997).  The 
Diagnostic Code provision in effect prior to January 12, 1998 
relating to arteriosclerotic heart disease was as follows:

7005 arteriosclerotic heart disease:

During and for 6 months following acute illness from coronary 
occlusion or thrombosis, with circulatory shock, etc.  100

After 6 months, with chronic residual findings of congestive 
heart failure or angina on moderate exertion or more than 
sedentary employment precluded.  100

Following typical history of acute coronary occlusion or 
thrombosis as above, or with history of substantiated 
repeated anginal attacks, more than light manual labor not 
feasible.  60

Following typical coronary occlusion or thrombosis, or with 
history of substantiated anginal attacks, ordinary manual 
labor feasible.  30

38 C.F.R. § 4.104, Diagnostic Code 7005, as in effect prior 
to January 12, 1998.

Since January 12, 1998, myocardial infarction has had its own 
rating criteria.  The revised rating criteria for evaluating 
heart disease due to myocardial infarction are as follows:

7006 Myocardial infarction:

During and for three months following myocardial infarction, 
documented by laboratory tests.  100

Thereafter:

With history of documented myocardial infarction, resulting 
in:

Chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  100

More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  60

Workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray.  30

Workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required.  10

38 C.F.R. § 4.104, Diagnostic Code 7006 (effective January 
12, 1998).

The new cardiovascular examination referenced above is 
necessary to accurately evaluate the veteran's claim 
concerning an increased rating for status post myocardial 
infarction under both the previous and revised criteria. Such 
an examination must provide sufficient information to rate 
the disability in accordance with the applicable rating 
criteria. See Massey v. Brown, 7 Vet. App. 204 (1994).

The importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the 
request for a new examination. However, the Board stresses to 
the veteran that, although the VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claims for increased rating, the duty to assist is 
not always a one-way street. 38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A review of the file also indicates that relevant clinical 
evidence may be available that is not in the claims folder.  
Noted in this regard is the lack of any actual clinical 
records of treatment for heart problems by his private 
physician, Joseph J. Salerno, M.D.  Dr. Salerno also reported 
that the veteran was hospitalized for treatment of a 
myocardial infarction in June 1996.  There are no medical 
records pertaining to that period of hospitalization in the 
record and the name of the facility is not mentioned.  
Accordingly, the RO should aid the veteran in obtaining any 
records of from those sources.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The RO is also respectfully advised that because this case is 
based on an appeal of the rating assigned by its October 1997 
decision, which granted the veteran's original claim of 
service connection for myocardial infarction, consideration 
must be given to whether or not separate ratings for the 
heart disorder for separate periods of time, based on the 
facts found were appropriate.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Deviated Nasal Septum

The Board also notes that during service the veteran was 
treated on several occasions for sinusitis.  In April 1985 he 
had a left Caldwell-Luc procedure for chronic left maxillary 
sinusitis.  On VA examination in April 1996 it was reported 
that his nasal mucosa was erythematous.  He had extremely 
severe septal deviation.  There was a coddle deviation on the 
right and a more cephalad spur that impinged into the left 
middle meatus and extended all the way back to the posterior 
bone wall.  The inferior and middle turbinates were large 
with little response to decongestants.  The veteran reported 
that he had been placed on antibiotics two times in the last 
year because of sinus infections.

In a rating action in October 1997 the veteran was granted 
service connection for deviated nasal septum with chronic 
nasal congestion.  It was noted in the rating action that 
sinusitis and rhinitis were included under that diagnosis.  
The RO assigned a zero percent rating under 38 C.F.R. § 4.97 
Diagnostic Code 6502.  The reason given for not assigning a 
compensable rating was that that Diagnostic Code required 50 
percent obstruction of the nasal passage on one side or 
complete obstruction on one side.

The Board notes that the record contains no medical opinion 
as to the degree of nasal obstruction caused by the veteran's 
deviated nasal septum.  Additionally, Diagnostic Codes 6510 
through 6514 provide a 10 percent rating for sinusitis 
productive of one or two incapacitating episodes per year 
requiring prolonged antibiotic treatment for three to six 
non-incapacitating episodes per year.  The veteran has 
alleged two courses of antibiotic treatment during the year 
prior to his VA examination and has not been offered the 
opportunity to provide supporting medical records to support 
that assertion.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of this 
claim.  Accordingly, the case is REMANDED for the following 
action:

1.  The RO should obtain any additional 
information and releases needed from the 
veteran and should then attempt to obtain 
any available medical records from the 
Hershey Medical Center concerning 
treatment of the veteran for malaria in 
the early 1970's.

2.  The RO should also obtain any 
additional information and releases 
needed from the veteran and should then 
attempt to obtain any available medical 
records from Joseph J. Salerno, M.D., and 
from the hospital where the veteran was 
treated for a myocardial infarction in 
June 1996.

3.  The RO should also obtain any 
additional information and releases 
needed from the veteran and should then 
attempt to obtain any available medical 
records pertaining to treatment of the 
veteran for sinusitis since his 
separation from service.

4.  Following completion of the above 
development, the veteran should be 
afforded a VA cardiovascular examination.  
All indicated tests and studies should be 
accomplished.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner prior to 
the examination.  The cardiovascular 
examiner should ascertain the current 
severity of the veteran's status post 
myocardial infarction.  The examination 
report must contain sufficient clinical 
information so that the Board may address 
each and every criteria appropriate to 
rating status post myocardial infarction 
as cited above.  This should include an 
opinion on whether more than light manual 
labor or more than sedentary employment 
is not feasible; whether the veteran has 
a history of substantiated repeated 
anginal attacks; and whether there is 
congestive heart failure or angina on 
moderate exertion.

5.  The veteran should be afforded a nose 
and sinus examination to determine the 
nature and extent of any disability 
found.  All indicated tests and studies 
should be accomplished.  The claims 
folder, including a copy of this REMAND, 
must be made available to the examiner 
prior to the examination.  The 
examination report must contain 
sufficient clinical information so that 
the Board may address each and every 
criteria appropriate to rating the 
veteran's nasal condition with particular 
attention to the degree of obstruction of 
the nasal passages and the frequency, 
duration and severity of any episodes of 
sinusitis.

6.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  Specifically, the RO should 
assure that the examiners answer all 
questions posed, and that the examination 
findings are sufficient to address the 
criteria in the appropriate Diagnostic 
Codes.  If the examinations are 
inadequate for any reason, the RO should 
return the examination reports to the 
examining physicians.

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

9.  Following completion of the requested 
development, and any other development 
deemed warranted by the record, the RO 
should review the claim in light of all 
pertinent evidence and legal authority.  
The RO should enter a decision on the 
issues of entitlement to service 
connection for malaria and entitlement to 
a compensable rating for a nasal 
disability.  The RO should take 
adjudicatory action on the veteran's claim 
for a rating award in excess of 30 percent 
for his service-connected status post 
myocardial infarction.  The old ratings 
schedule, as well as the provisions of the 
new regulations and ratings criteria for 
assessing cardiovascular diseases as 
contained in 38 C.F.R. § 4.104 must be 
considered and the version of the 
regulations which are most favorable to 
the veteran's claim must be applied.  See 
Karnas, supra.  However, a rating under 
the revised criteria may not be assigned 
prior to the effective date of the 
regulation.  The RO must provide full 
reasons and bases for its determinations, 
addressing all matters and concerns noted 
in this REMAND.  

10.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative must be furnished an 
appropriate supplemental statement of the 
case and be afforded the appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

